                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI
                                  CENTRAL DIVISION

MICHAEL G. POSTAWKO, et al.,                       )
                                                   )
                       Plaintiffs,                 )
                                                   )
v.                                                 ) No.     2:16-CV-04219 NKL
                                                   )
MISSOURI DEPARTMENT OF                             )
CORRECTIONS, et al.,                               )
                                                   )
                       Defendants.                 )

                           ORDER ON PLAINTIFFS’ THIRD
                       MOTION TO AMEND SCHEDULING ORDER
        Pending before the Court is Plaintiffs’ Third Motion to Amend Scheduling Order (ECF

No. 398). The Motion, which Defendants do not oppose, is granted, and the February 26, 2019

Amended Scheduling and Jury Trial Order (Doc. 254; see also Doc. 364) is amended as follows:

        C. DISCOVERY:

            1. Defendants’ depositions pursuant to Rule 30(b)(6) shall be completed on or
     before December 13, 2019.

              2. Absent extraordinary circumstances, all discovery motions will be filed on or
     before March 20, 2020. See Local Rule 37.1 for procedures that must be followed before
     filing a discovery motion. The Court will not entertain any discovery motion absent full
     compliance with Local Rule 37.1. Any discovery motion filed without complying with Local
     Rule 37.1 will be denied. In the event that a teleconference is needed, my courtroom deputy
     may be reached at (816) 512-5689. All teleconference requests should be directed to her.
     Each party to the dispute shall fax a description of the discovery dispute, not to exceed one
     page in length, to the Court at (573) 636-5108, and to opposing counsel at least 24 hours
     before the teleconference.

            3. Expert designations and depositions will be as follows:

                a.       On or before October 28, 2019, the Plaintiffs will designate any expert
            witnesses it intends to call at trial. This includes any person who may present
            evidence under Rules 702, 703, or 705 of the Federal Rules of Civil Procedure. The
            Plaintiffs’ expert reports must be made available by January 6, 2020.




          Case 2:16-cv-04219-NKL Document 399 Filed 11/21/19 Page 1 of 2
               b.     On or before January 27, 2020, the Defendants will designate any expert
           witnesses it intends to call at trial. This includes any person who may present
           evidence under Rules 702, 703, or 705 of the Federal Rules of Civil Procedure. The
           Defendants’ expert reports must be made available by February 20, 2020.

              c.      On or before April 23, 2020, all depositions of expert witnesses will be
           completed.

          4. All pretrial discovery authorized by the Federal Rules of Civil Procedure will be
   completed on or before April 23, 2020. This means that all discovery disputes must be
   resolved and all depositions taken prior to the date specified in this paragraph.

       D. DISPOSITIVE MOTIONS: All dispositive motions, except those under Rule 12(h)(2)

or (3), will be filed on or before May 22, 2020. All summary judgment motions will comply with

Local Rule 56.1. The Court will treat all Daubert motions as dispositive motions for purposes of

this paragraph.



IT IS SO ORDERED.



                                                    s/ Nanette K. Laughrey______
                                                    NANETTE K. LAUGHREY
                                                    United States District Judge
Dated: November 21, 2019
Jefferson City, Missouri




         Case 2:16-cv-04219-NKL Document 399 Filed 11/21/19 Page 2 of 2
